DETAILED ACTION
Remarks
The instant application having Application Number 16/792151 filed on February 14, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated February 14, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-6, 9, 11-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Irazabal et al. (US Patent Publication No. 2020/0201843 A1, ‘Irazabal’, hereafter) in view of Ye et al. (US Patent Publication No. 2020/0019545 A1).

Regarding claim 1. Irazabal teaches an apparatus comprising: 
a processor configured to identify a plurality of instances of a blockchain storage request that have been independently submitted by a plurality of clients, respectively (receiving a message to endorse a blockchain storage request such as a transaction submitted by a client node. … the plurality of statements between a first group of statements to be executed during the endorsing of the blockchain storage request and a second group of statements to be executed during a commitment process of the blockchain storage request, Irazabal [0125-0127]), 
Irazabal do not teach
verify whether execution content of the plurality of instances of the blockchain storage request match, and in response to a verification of the match, store the blockchain storage request within a block among a hash-linked chain of blocks. 
However, Ye teaches
verify whether execution content of the plurality of instances of the blockchain storage request match, and in response to a verification of the match, store the blockchain storage request within a block among a hash-linked chain of blocks (receiving a blockchain transaction data writing request comprising transaction feature information of transaction data to be added to the blockchain; determining a blockchain matching the transaction data to be added to the blockchain according to a blockchain data record table and the transaction feature information of the transaction data to be added to the blockchain, wherein the blockchain data record table records transaction type identification information associated with the blockchain for reflecting transaction feature information of transaction data in the blockchain; and writing an execution result of the transaction data to be added to the blockchain into the blockchain matching the transaction data to be added to the blockchain, Ye [0020-0022]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Irazabal and Ye before him/her, to modify Irazabal with the teaching of Ye’s method for writing transaction data in a blockchain system.  One would have been motivated to do so for the benefit of writing transaction data that can meet transaction processing needs for different types of transaction data in a blockchain system having various types of transaction data (Ye, Abstract, [0006]).
Regarding claim 3. Irazabal as modified teaches, wherein the processor is configured to identify the plurality of instances of the blockchain storage request independently submitted by the plurality of clients based on a common identifier within the plurality of instances (Irazabal [0090]).  
Regarding claim 4. Irazabal as modified teaches, wherein the processor is configured to identify the plurality of instances of the blockchain storage request independently submitted by the plurality of clients based on a common hash value within the plurality of instances (Irazabal [0090]).  
Regarding claim 5. Irazabal as modified teaches, wherein the processor is configured to determine whether a hash value of the execution results stored within the plurality of instances is identical (Irazabal [0090]).  
Regarding claim 6. Irazabal as modified teaches, wherein the processor is configured to store one entry that corresponds to the blockchain storage request within the block based on the plurality of instances of the blockchain storage request (Irazabal, Abstract, [0090]). 
Regarding claims 9 and 11-14, the apparatus steps of claims 1 and 3-6 substantially encompass the method recited in claims 9 and 11-14.  Therefore, claims 9 and 11-14 are rejected for at least the same reason as claims 1 and 3-6 above.
Regarding claim 17. Irazabal teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method (a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform one or more of sending a transmission process from a client, Irazabal [0017], [0152-0156] and Fig. 8) comprising: 
although claim 17 directed to a medium, it is similar in scope to claim 1.  The apparatus steps of claim 1 substantially encompass the medium recited in claim 17. Therefore; claim 17 is rejected for at least the same reason as claim 1 above.
Regarding claim 19, the apparatus steps of claim 3 substantially encompass the medium recited in claim 19.  Therefore, claim 19 is rejected for at least the same reason as claim 3 above.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Irazabal et al. (US Patent Publication No. 2020/0201843 A1, ‘Irazabal’, hereafter) in view of Ye et al. (US Patent Publication No. 2020/0019545 A1) and further in view of Murray (US Patent Publication No. 2021/0105224).

Regarding claim 2. Irazabal and Ye do not teach, wherein the processor is further configured to queue an instance of the blockchain storage request, and identify the plurality of instances of the blockchain storage request based on the queued instance. 
However, Murray teaches wherein the processor is further configured to queue an instance of the blockchain storage request, and identify the plurality of instances of the blockchain storage request based on the queued instance (data stack, Murray [0017]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Irazabal, Ye and Murray before him/her, to further modify Irazabal with the teaching of Murray’s methods and systems for Murray, Abstract).
Regarding claim 10, the apparatus steps of claim 2 substantially encompass the method recited in claim 10.  Therefore, claim 10 is rejected for at least the same reason as claim 2 above.
Regarding claim 18, the apparatus steps of claim 2 substantially encompass the medium recited in claim 18.  Therefore, claim 18 is rejected for at least the same reason as claim 2 above.

Claims 7, 8, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Irazabal et al. (US Patent Publication No. 2020/0201843 A1, ‘Irazabal’, hereafter) in view of Ye et al. (US Patent Publication No. 2020/0019545 A1) and further in view of Bulleit et al. (US Patent Publication No. 2018/0060496 A1, ‘Bulleit’, hereafter).

Regarding claim 7. Irazabal and Ye do not teach, wherein the processor is further configured to verify that the plurality of instances of the blockchain storage request have been submitted by enough clients to satisfy a minimum threshold of client submissions.  
However, Bulleit teaches wherein the processor is further configured to verify that the plurality of instances of the blockchain storage request have been submitted by enough clients to satisfy a minimum threshold of client submissions (verification, threshold, Bulleit [0076-0077]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Irazabal, Ye and Bulleit before him/her, to further modify Irazabal with the teaching of Bulleit’s blockchain-based mechanisms for secure health information resource exchange.  One would have been motivated Bulleit [0076-0077]).
Regarding claim 8. Irazabal as modified teaches, wherein, in response to a verification that the execution content does not match, the processor is further configured to prevent the blockchain storage request from storage within the block (Bulleit [0076-0077]).
Regarding claims 15 and 16, the apparatus steps of claims 7 and 8 substantially encompass the method recited in claims 15 and 16.  Therefore, claims 15 and 16 are rejected for at least the same reason as claims 7 and 8 above.
Regarding claim 20, the apparatus steps of claim 7 substantially encompass the medium recited in claim 20.  Therefore, claim 20 is rejected for at least the same reason as claim 7 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168